Exhibit 10.4

 

LOGO [g67671ex10_4.jpg]     

      FTI Consulting

      Phillips Point West Tower, Suite 1500

      777 South Flagler Drive

      West Palm Beach, FL 33401

main 561.515.1900

 

   Personal and Confidential              www.fticonsulting.com

June 2, 2010

Mr. David G. Bannister

P.O. Box 3387

Palm Beach, FL 33480

Dear David:

We are delighted to extend to you the following Amended Offer of Employment at
FTI Consulting, Inc. (the “Company”). The terms of your employment will be as
follows:

Position - Executive Vice President and Chief Financial Officer.

Base Salary - $700,000 per year.

Bonus Opportunity - You will participate in the Section 162(m) bonus program for
senior executive officers, with bonus opportunities set annually upon
achievement of corporate and individual goals. You will also participate in
other bonus programs offered generally to senior executives.

Severance Protection - In the event that you are terminated without Cause or
terminate your employment for Good Reason, you will be entitled to a cash
payment of (i) your then current base salary plus (ii) $1,100,0000 (the
“Severance Payment”). In the event that you are terminated without Cause or
terminate your employment for Good Reason coincident with or during the 12-month
period after a Change of Control, you will be entitled to a cash payment equal
to two times (2X) the Severance Payment.

Leased Automobile - You will be provided a three-year leased automobile of your
choice, with a monthly lease payment of up $3,000 per month, subject to the
Company’s policy and practices regarding leased automobiles. The Company may
review and revise its policy and practices from time to time, and if should this
benefit be terminated, reasonable alternatives will be proposed.

Paid Time Off - You will be entitled to five weeks of paid time off annually.
Paid time off is not an accrued benefit and unused time is not rolled over from
year to year or paid out upon employment termination.

Benefits - You will be eligible for standard employee benefits as described in
the Company’s Employee Benefit Summary.

Principal Place of Employment - West Palm Beach, FL. In the event you are
required to move your principal place of employment to a location other than
West Palm Beach, FL, you will be entitled to terminate your employment for Good
Reason.



--------------------------------------------------------------------------------

Mr. David G. Bannister

June 2, 2010

Page 2

 

Employment at Will - You will be an employee-at-will. Employment may be
terminated by either party for any reason at any time, with or without cause.

Definitions - For purposes of this Amended Offer of Employment, Cause, Good
Reason and Change of Control are defined as provided in the Company’s employment
agreements with its Chief Executive Officer, except that Change of Control shall
not constitute Good Reason.

We are very enthusiastic about your continued employment. In the position of
Executive Vice President and Chief Financial Officer, you will report directly
to the Company’s CEO.

Yours truly,

 

/S/ JACK B. DUNN, IV     Jack Dunn     President & Chief Executive Officer    
Accepted and Agreed:    

/S/ DAVID G. BANNISTER

   

June 3, 2010

David G. Bannister     Date